Citation Nr: 1242062	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement to dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from 1958 to 1979, when he retired with more than 20 years of service.  The Veteran died in July 2008.  The Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the Veteran's death was related to exposure to herbicides in service.  The Veteran's service treatment records reflect that he was assigned to "USARPAC-Thai[land](Project 404).  As more specially shown in personnel records, the Veteran was assigned to "USAELMDEPCHJUSMAGTHAI" for Project 404.  

The Appellant contends that the Veteran's actual assigned location was primarily in Laos, and that the Veteran was exposed to herbicides while stationed in Laos or Thailand.  While there is some information available about Project 404, the information is insufficient for a determination by the Board as to where the Veteran's duty station was located, without official confirmation, and whether such location was subject to herbicides.  The Board notes that the Veteran did service in Korea, but was assigned there until after the period during which exposure to herbicides in Korea may be considered as established.

In this case, the National Personnel Records Center has stated that the Veteran did not serve in Vietnam, but no determination has been made as to whether the Veteran was stationed in Laos or Thailand, or both, or at what bases or locations.  The claim must be developed to determine where the Veteran was stationed, and whether service connection can be established based on exposure to herbicides outside Vietnam.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that, if a Veteran was exposed to an herbicide agent during active military service, certain diseases, including Parkinson's disease, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, the Appellant contends that the Veteran's death as a result of Lewy body dementia is a death due to Parkinson's disease.  If the Veteran's exposure to herbicides is confirmed, further medical development as to whether Lewy body dementia is a form of Parkinson's disease which may be presumed related to service is required.

Accordingly, the case is REMANDED for the following action:

1.  Follow the steps in the M21-1MR to determine whether the Veteran could have been exposed to herbicides outside Vietnam, undertaking any action warranted to ascertain the location of the Veteran's foreign service while assigned to Project 404, currently provided at M21-1MR, Part IV, Subpart ii., 2.C.10.oo, "Verifying Herbicide Exposure on a Factual Basis in Locations Other Than in RVN or Korean DMZ."  

In particular, the Veteran's full official personnel records should be obtained, including the supporting documentation for the Veteran's Joint Service Commendation Medal, for which the Appellant provided the November 1970 letter of authority.  If the official records do not confirm the location at which the Veteran was stationed while assigned to Project 404, any reviewer/agency asked to provide information for this determination should be asked to review the photographs submitted by the Appellant which the Appellant states were taken in Laos.  If it is determined that the Veteran was stationed in Laos, or that he may have changed locations between Thailand and Laos at various times, the claim may require referral to the JSRRC, since it is known that the Veteran was assigned to Project 404. 

2.  Then, if the Veteran's exposure to herbicides if confirmed, further medical development as appropriate should be conducted to obtain medical opinion as to whether the Veteran's death resulted from a disorder or disorders which may be presumed service-connected.

3.  After completing the above actions, and any other development indicated, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


